 
EXHIBIT 10.1


SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of [__________],
2011, entered into by and among Cahaba Pharmaceuticals, Inc., a Nevada
corporation (the “Company”), and the Buyer(s) set forth on the signature pages
affixed hereto (individually, a “Buyer” or collectively “Buyers”),
 
WITNESSETH:
 
WHEREAS, the Company and the Buyer(s) are executing and delivering this
Agreement in reliance upon an exemption from securities registration pursuant to
Section 4(2) and/or Rule 506 of Regulation D (“Regulation D”) and/or Regulation
S (“Regulation S”) as promulgated by the U.S. Securities and Exchange Commission
(the “SEC”) under the Securities Act of 1933, as amended (the “Securities Act”);
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall sell to the Buyers, as provided herein, and
the Buyers shall purchase up to a maximum (the “Maximum”) of One Million Dollars
($1,000,000) (the “Purchase Price”) principal amount of 10% Secured Convertible
Promissory Notes (the “Notes”), which, simultaneously upon the closing of the
Merger (defined below), shall be converted into units (“Units”) of the Company’s
securities at a conversion price of $0.25 per Unit, each Unit consisting of one
share of the Company’s common stock, par value $0.001 (the “Common Stock”) (as
converted, the “Conversion Shares”) and a warrant to purchase one share of
Common Stock (“Conversion Warrants”), exercisable at a price of $0.50 per share;
and the total Purchase Price shall be allocated among the Buyer(s) in the
respective amounts set forth on the Buyer Counterpart Signature Page(s), affixed
hereto (the “Subscription Amount”); and
 
WHEREAS, all of the total principal amount of the Notes, subject to the
deduction of any and all fees and expenses, shall be utilized by the Company to
make a loan (the “Bridge Loan”) to DataCom Systems, Incorporated (collectively
with its subsidiaries, “DataCom”); and
 
WHEREAS, the Company (i) is currently negotiating a reverse triangular merger
with DataCom (the “Merger”) and (ii) is conducting a private placement offering
(the “PPO”) for a minimum of 8,000,000 of the Units at a sale price of $0.25 per
Unit, to close simultaneously with the closing of the Merger; and
 
WHEREAS, in anticipation of the Merger and the PPO, the Company (i) may change
its name to such name as shall be approved by DataCom (the “Name Change”) and
(ii) may conduct a forward stock split in the form of a stock dividend in the
ratio of approximately 1.6 for 1 (the “Stock Split”); and
 
WHEREAS, simultaneously with the closing of the Merger and the PPO, the Company
will transfer all of its pre-Merger operating assets and liabilities to a newly
formed wholly owned subsidiary (“Split-Off Subsidiary”), and thereafter, the
Company shall transfer all of the outstanding shares of capital stock of
Split-Off Subsidiary to the Company’s pre-Merger insiders, in exchange for the
surrender and cancellation of shares of the Common Stock held by such persons
(the “Split-Off”) (the Merger, the PPO, the Name Change, the Stock Split, the
Split-Off and the transactions contemplated thereby are sometimes hereinafter
referred to as the “Transactions”); and

 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, all of the principal amount of the Notes shall be converted into Units
simultaneously with the closing of the Merger and the PPO; and
 
WHEREAS, upon the closing of the Merger, the Company shall issue to the Buyers
for each $0.25 of principal amount of the Notes purchased by the Buyer a warrant
to purchase one (1) share of the Common Stock exercisable for a period of five
(5) years with an initial exercise price of $0.25 per share (the “Bridge
Warrants”), subject to adjustment, as set forth in Section 4(i) hereof; and


WHEREAS, the aggregate proceeds of the sale of the Notes shall be held in escrow
pursuant to the terms of an escrow agreement substantially in the form of
Exhibit A to this Agreement among the Company, the Buyer(s) and the Escrow Agent
(as defined below) (the “Escrow Agreement”);
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Buyer(s) hereby agree as
follows:
 
1.           PURCHASE AND SALE OF NOTES.
 
(a)           Purchase of Notes.  Subject to the satisfaction (or waiver) of the
terms and conditions of this Agreement, each Buyer agrees, severally and not
jointly, to purchase at Closing (as defined below), and the Company agrees to
sell and issue to each Buyer, severally and not jointly, at Closing, Notes in
principal amounts set forth on the Buyer Counterpart Signature Page, attached
hereto as Annex A, of each Buyer affixed hereto.  The Notes shall be
substantially in the form attached as Exhibit B to this Agreement.  Upon
execution of this Agreement on the Buyer Counterpart Signature Page and
completion of the Accredited Investor Certification, the Investor Profile, the
Anti-Money Laundering Information Form and if applicable, the Wire Transfer
Authorization (each attached hereto) by a Buyer, the Buyer shall wire transfer
the Subscription Amount set forth on its Buyer Counterpart Signature Page, in
same-day funds set, in accordance with the instructions forth immediately below,
which Subscription Amount shall be held in escrow pursuant to the terms of the
Escrow Agreement and disbursed in accordance therewith.
 
Wire Instructions
 
PNC Bank
300 Delaware Avenue
Wilmington, DE 19801
ABA# 031100089
Account Name:  CSC Trust Company of Delaware
Account Number:  5605012373
FFC:  Cahaba Pharmaceuticals Escrow; 791525



(b)           Closing Date.  The initial closing of the purchase and sale of the
Notes (the “Closing”) shall take place at 10:00 a.m. New York time on or before
the fifth (5th) business day following the satisfaction of the conditions to the
Closing set forth herein and in Sections 7 and 8 below (or such later date as is
mutually agreed to by the Company and the Buyer(s)).  There may be multiple
Closings until such time as subscriptions for the Maximum are accepted (the date
of any such Closing is hereinafter referred to as a “Closing Date”).  The
Closing shall occur on the Closing Date at the offices of Gottbetter & Partners,
LLP, 488 Madison Avenue, New York, New York 10022 (or such other place as is
mutually agreed to by the Company and the Buyer(s)).

 
2

--------------------------------------------------------------------------------

 
 
(c)           Escrow Arrangements; Form of Payment.  Upon execution hereof by
the Buyer and pending the Closing, the Purchase Price shall be deposited in a
non-interest bearing escrow account with CSC Trust Company of Delaware,, as
escrow agent (the “Escrow Agent”), pursuant to the terms of the Escrow
Agreement.  Subject to the satisfaction of the terms and conditions of this
Agreement, on the Closing Date, (i) the Escrow Agent shall deliver to the
Company in accordance with the terms of the Escrow Agreement the Purchase Price
for the Notes to be issued and sold to the Buyer(s) on such Closing Date, and
(ii) the Company shall deliver to the Buyer(s), the Note, duly executed on
behalf of the Company.
 
(d)           Brokers or their sub-agents who introduce to the Company Buyers
may be paid a commission of up to ten percent (10%) of funds raised from Buyers
introduced by them  plus warrants to purchase such number of shares of Common
Stock equal to up to ten percent (10%) of the number of shares of Common Stock
into which the Notes sold to Buyers introduced by them are convertible upon
issuance, with a term of five (5) years and an exercise price of $0.25 per share
(collectively, the “Brokers’ Fee”).
 
2.           BUYER’S REPRESENTATIONS AND WARRANTIES.
 
Each Buyer represents and warrants, severally and not jointly, as to such Buyer,
that:
 
(a)           Investment Purpose.  Each Buyer is acquiring the Notes, and, upon
closing of the Merger, the Buyer will acquire the Bridge Warrants and/or the
shares of Common Stock issuable upon exercise of the Bridge Warrants (the
“Bridge Warrant Shares”), (and upon conversion of the Notes, if applicable, the
Conversion Shares, the Conversion Warrants and/or the shares of Common Stock
issuable upon exercise of the Warrants (the “Conversion Warrant Shares”)), for
its own account for investment only and not with a view towards, or for resale
in connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act; provided, however, that
by making the representations herein, such Buyer reserves the right to dispose
of the Bridge Warrants and the Bridge Warrant Shares (and the Conversion Shares,
the Conversion Warrants and the Conversion Warrant Shares) at any time in
accordance with or pursuant to an effective registration statement covering such
Bridge Warrants and the Bridge Warrant Shares, and the Conversion Shares, the
Conversion Warrants and the Conversion Warrant Shares, or an available exemption
under the Securities Act.  The Buyer agrees not to sell, hypothecate or
otherwise transfer the Buyer’s securities unless such securities are registered
under the federal and applicable state securities laws or unless, in the opinion
of counsel satisfactory to the Company, an exemption from such law is available.
 
(b)           Residence of Buyer.  Each Buyer resides in the jurisdiction set
forth on the Buyer Counterpart Signature Page affixed hereto.
 
(c)           Non-US Person.  If a Buyer is not a person in the United States or
a U.S. Person (as defined in Rule 902(k) of Regulation S) or is not purchasing
the Notes on behalf of a person in the United States or a U.S. Person:

 
3

--------------------------------------------------------------------------------

 
 
(i)            neither the Buyer nor any disclosed principal is a U.S. Person
nor are they subscribing for the Notes for the account of a U.S. Person or for
resale in the United States and the Buyer confirms that the Notes have not been
offered to the Buyer in the United States and that this Agreement has not been
signed in the United States;
 
(ii)           the Buyer acknowledges that the Notes have not been registered
under the Securities Act and may not be offered or sold in the United States or
to a U.S. Person unless the securities are registered under the U.S. Securities
Act and all applicable state securities laws or an exemption from such
registration requirements is available, and further agrees that hedging
transactions involving such securities may not be conducted unless in compliance
with the U.S. Securities Act;
 
(iii)          the Buyer and if applicable, the disclosed principal for whom the
Buyer is acting, understands that the Company is the seller of the Notes and
underlying securities and that, for purposes of Regulation S, a “distributor” is
any underwriter, dealer or other person who participates pursuant to a
contractual arrangement in the distribution of securities sold in reliance on
Regulation S and that an “affiliate” is any partner, officer, director or any
person directly or indirectly controlling, controlled by or under common control
with any person in question. Except as otherwise permitted by Regulation S, the
Buyer and if applicable, the disclosed principal for whom the Buyer is acting,
agrees that it will not, during a one year distribution compliance period, act
as a distributor, either directly or through any affiliate, or sell, transfer,
hypothecate or otherwise convey the Notes or underlying securities other than to
a non-U.S. Person;
 
(iv)         the Buyer and if applicable, the disclosed principal for whom the
Buyer is acting, acknowledges and understands that in the event the Notes are
offered, sold or otherwise transferred by the Buyer or if applicable, the
disclosed principal for whom the Buyer is acting, to a non-U.S Person prior to
the expiration of a one year distribution compliance period, the purchaser or
transferee must agree not to resell such securities except in accordance with
the provisions of Regulation S, pursuant to registration under the Securities
Act, or pursuant to an available exemption from registration; and must further
agree not to engage in hedging transactions with regard to such securities
unless in compliance with the Securities Act; and
 
(v)          neither the Buyer nor any disclosed principal will offer, sell or
otherwise dispose of the Notes or the underlying securities in the United States
or to a U.S. Person unless (A) the Company has consented to such offer, sale or
disposition and such offer, sale or disposition is made in accordance with an
exemption from the registration requirements under the Securities Act and the
securities laws of all applicable states of the United States or (B) the SEC has
declared effective a registration statement in respect of such securities.
 
(d)           Accredited Investor Status.  The Buyer meets the requirements of
at least one of the suitability standards for an “Accredited Investor” as that
term is defined in Rule 501(a)(3) of Regulation D, and as set forth on the
Accredited Investor Certification attached hereto.

 
4

--------------------------------------------------------------------------------

 

(e)           Accredited Investor Qualifications.  The Buyer (i) if a natural
person, represents that the Buyer has reached the age of 21 and has full power
and authority to execute and deliver this Agreement and all other related
agreements or certificates and to carry out the provisions hereof and thereof;
(ii) if a corporation, partnership, or limited liability company or partnership,
or association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Notes, such entity is duly organized, validly existing and in good
standing under the laws of the state of its organization, the consummation of
the transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Agreement and
all other related agreements or certificates and to carry out the provisions
hereof and thereof and to purchase and hold the Notes, the execution and
delivery of this Agreement has been duly authorized by all necessary action,
this Agreement has been duly executed and delivered on behalf of such entity and
is a legal, valid and binding obligation of such entity; or (iii) if executing
this Agreement in a representative or fiduciary capacity, represents that it has
full power and authority to execute and deliver this Agreement in such capacity
and on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Buyer is executing this Agreement, and such individual, partnership,
ward, trust, estate, corporation, or limited liability company or partnership,
or other entity has full right and power to perform pursuant to this Agreement
and make an investment in the Company, and represents that this Agreement
constitutes a legal, valid and binding obligation of such entity.  The execution
and delivery of this Agreement will not violate or be in conflict with any
order, judgment, injunction, agreement or controlling document to which the
Buyer is a party or by which it is bound;
 
(f)           Buyer Relationship with Brokers  The Buyer’s substantive
relationship with any broker for the transactions contemplated hereby or
subagent thereof (collectively, “Brokers”) through which the Buyer is
subscribing for the Notes predates such Broker’s contact with the Buyer
regarding an investment in the Notes;
 
(g)           Solicitation.  The Buyer is unaware of, is in no way relying on,
and did not become aware of the offering of the Notes through or as a result of,
any form of general solicitation or general advertising including, without
limitation, any article, notice, advertisement or other communication published
in any newspaper, magazine or similar media or broadcast over television or
radio, in connection with the offering and sale of the Notes and is not
subscribing for the Notes and did not become aware of the offering of the Notes
through or as a result of any seminar or meeting to which the Buyer was invited
by, or any solicitation of a subscription by, a person not previously known to
the Buyer in connection with investments in securities generally;
 
(h)           Brokerage Fees.  The Buyer has taken no action that would give
rise to any claim by any person for brokerage commissions, finders’ fees or the
like relating to this Agreement or the transaction contemplated hereby (other
than commissions to be paid by the Company to the Brokers;
 
(i)            Buyer’s Advisors.  The Buyer and the Buyer’s attorney,
accountant, purchaser representative and/or tax advisor, if any (collectively,
the “Advisors”), as the case may be, has such knowledge and experience in
financial, tax, and business matters, and, in particular, investments in
securities, so as to enable it to utilize the information made available to it
in connection with the Notes to evaluate the merits and risks of an investment
in the Notes and the Company and to make an informed investment decision with
respect thereto.
 
(j)            Buyer Liquidity.  Each Buyer has adequate means of providing for
such Buyer’s current financial needs and foreseeable contingencies and has no
need for liquidity of its investment in the Notes for an indefinite period of
time.

 
5

--------------------------------------------------------------------------------

 
 
(k)           High Risk Investment; Review of Risk Factors.  The Buyer is aware
that an investment in the Notes, and upon closing of the Merger, the Bridge
Warrants and/or the Bridge Warrant Shares (and upon conversion of the Notes, the
Conversion Shares, the Conversion Warrants and/or the Conversion Warrant
Shares), involves a number of very significant risks and has carefully reviewed
and understands the risks of, and other considerations relating to, the purchase
of the Notes, and upon closing of the Merger, the Bridge Warrants and/or the
Bridge Warrant Shares (and upon conversion of the Notes, the Conversion Shares,
the Conversion Warrants and/or the Conversion Warrant Shares), and in
particular, acknowledges that the Company is a shell company and its ability to
repay the Notes is based on the consummation of the Transactions.
 
(l)            Reliance on Exemptions.  Each Buyer understands that the Notes
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire such securities.
 
(m)          Information.  Each Buyer and its Advisors have been furnished with
all documents and materials relating to the business, finances and operations of
the Company and information that Buyer requested and deemed material to making
an informed investment decision regarding its purchase of the Notes and the
underlying Units and the related Bridge Warrants.  Each Buyer and its Advisors
have been afforded the opportunity to review such documents and materials, as
well as the Company’s SEC Filings, as such term is defined below (hard copies of
which were made available to the Buyer upon request to the Company or were
otherwise accessible to the Buyer via the SEC’s EDGAR system), and the
information contained therein.  Each Buyer and its Advisors have been afforded
the opportunity to ask questions of the Company and its management. Each Buyer
understands that such discussions, as well as any written information provided
by the Company, were intended to describe the aspects of the Company’s business
and prospects which the Company believes to be material, but were not
necessarily a thorough or exhaustive description, and except as expressly set
forth in this Agreement, the Company makes no representation or warranty with
respect to the completeness of such information and makes no representation or
warranty of any kind with respect to any information provided by any entity
other than the Company.  Some of such information may include projections as to
the future performance of the Company, which projections may not be realized,
may be based on assumptions which may not be correct and may be subject to
numerous factors beyond the Company’s control.  Additionally, the Subscriber
understands and represents that he is purchasing the Notes notwithstanding the
fact that the Company may disclose in the future certain material information
the Subscriber has not received, including its financial results for its current
fiscal quarter.  Neither such inquiries nor any other due diligence
investigations conducted by such Buyer or its Advisors shall modify, amend or
affect such Buyer’s right to rely on the Company’s representations and
warranties contained in Section 3 below.  Each Buyer has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Notes.
 
(n)           No Other Representations or Information.  In evaluating the
suitability of an investment in the Notes, the Buyer has not relied upon any
representation or information (oral or written) other than as stated in this
Agreement.  No oral or written representations have been made, or oral or
written information furnished, to the Buyer or its Advisors, if any, in
connection with the offering of the Notes.

 
6

--------------------------------------------------------------------------------

 
 
(o)           No Governmental Review.  Each Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Notes, the Bridge
Warrants or the Bridge Warrant Shares (or the Conversion Warrants, the
Conversion Warrant Shares or the Conversion Shares), or the fairness or
suitability of the investment in the Notes, the Bridge Warrants or the Bridge
Warrant Shares (and the Conversion Warrants, the Conversion Warrant Shares and
the Conversion Shares), nor have such authorities passed upon or endorsed the
merits of the offering of the Notes, the Bridge Warrants or the Bridge Warrant
Shares (or the Conversion Warrants, the Conversion Warrant Shares or the
Conversion Shares).
 
(p)           Transfer or Resale.  (A) Each Buyer understands that: (i) the
Notes have not been and are not being registered under the Securities Act or any
state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, or (B) such Buyer
shall have delivered to the Company an opinion of counsel, in a generally
acceptable form, to the effect that such securities to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration requirements; (ii) any sale of such securities made in
reliance on Rule 144 under the Securities Act (or a successor rule thereto)
(“Rule 144”) may be made only in accordance with the terms of Rule 144 and
further, if Rule 144 is not applicable, any resale of such securities under
circumstances in which the seller (or the person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the Securities
Act) may require compliance with some other exemption under the Securities Act
or the rules and regulations of the SEC thereunder; and (iii) except as
otherwise set forth in this Agreement, neither the Company nor any other person
is under any obligation to register such securities under the Securities Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder.  The Company reserves the right to place stop transfer
instructions against the shares and certificates for the Bridge Warrant Shares
(and Conversion Shares and the Warrant Shares) to the extent specifically set
forth under this Agreement.  There can be no assurance that there will be any
market or resale for the Notes, Bridge Warrants or Bridge Warrant Shares (or the
Conversion Shares, Conversion Warrants or Conversion Warrant Shares), nor can
there be any assurance that the Notes, Bridge Warrants or Bridge Warrant Shares
(or the Conversion Shares, Conversion Warrants or Conversion Warrant Shares)
will be freely transferable at any time in the foreseeable future.
 
(B) Each Buyer understands that the Company is currently a “shell company” as
defined in Rule 12b-2 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).  Pursuant to Rule 144(i), securities issued by a current or
former shell company (that is, the Notes, the Bridge Warrants and/or the Bridge
Warrant Shares (and the Conversion Warrants, the Conversion Warrant Shares
and/or the Conversion Shares)) that otherwise meet the holding period and other
requirements of Rule 144 nevertheless cannot be sold in reliance on Rule 144
until one year after the Company (a) is no longer a shell company; and (b) has
filed current “Form 10 information“ (as defined in Rule 144(i)) with the SEC
reflecting that it is no longer a shell company, and provided that at the time
of a proposed sale pursuant to Rule 144, the Company is subject to the reporting
requirements of section 13 or 15(d) of the Exchange Act and has filed all
reports and other materials required to be filed by section 13 or 15(d) of the
Exchange Act, as applicable, during the preceding 12 months (or for such shorter
period that the issuer was required to file such reports and materials), other
than Form 8-K reports.  As a result, the restrictive legends on certificates for
the Securities cannot be removed except in connection with an actual sale
meeting the foregoing requirements or pursuant to an effective registration
statement.

 
7

--------------------------------------------------------------------------------

 
 
(q)           Legends.  Each Buyer understands that the certificates or other
instruments representing the Notes, the Bridge Warrants and/or the Bridge
Warrant Shares (and the Conversion Warrants, the Conversion Warrant Shares
and/or the Conversion Shares) shall bear a restrictive legend in substantially
the following form (and a stop transfer order may be placed against transfer of
such stock certificates):


 
For Non-U.S. Persons:



THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE 144 OR 144A
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION,
IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY. HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.
 
 
For Non-U.S. Persons:



THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY,
NONE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN REGISTERED
UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT, AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.

 
8

--------------------------------------------------------------------------------

 
 
The legend set forth above shall be removed and the Company within three (3)
business days shall issue a certificate without such legend to the holder of the
Notes, Bridge Warrants and Bridge Warrant Shares (and the Conversion Warrants,
Conversion Warrant Shares and Conversion Shares) upon which it is stamped, if,
unless otherwise required by state securities laws, (i) the Buyer or its broker
make the necessary representations and warranties to the transfer agent for the
Common Stock that it has complied with the prospectus delivery requirements in
connection with a sale transaction, provided the Notes, Bridge Warrants and
Bridge Warrant Shares (and the Conversion Warrants, Conversion Warrant Shares
and Conversion Shares) are registered under the Securities Act or (ii) in
connection with a sale transaction, after such holder provides the Company with
an opinion of counsel satisfactory to the Company, which opinion shall be in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale, assignment or transfer of the
Notes, Bridge Warrants and Bridge Warrant Shares (or the Conversion Warrants,
conversion Warrant Shares and Conversion Shares) may be made without
registration under the Securities Act.
 
(r)           Authorization, Enforcement.  This Agreement has been duly and
validly authorized, executed and delivered on behalf of such Buyer and is a
valid and binding agreement of such Buyer enforceable in accordance with its
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.
 
(s)           Receipt of Documents.  Each Buyer and its counsel have received
and read in their entirety:  (i) this Agreement and each representation,
warranty and covenant set forth herein; and (ii) all due diligence and other
information necessary to verify the accuracy and completeness of such
representations, warranties and covenants; each Buyer has received answers to
all questions such Buyer submitted to the Company regarding an investment in the
Company; and each Buyer has relied on the information contained therein and has
not been furnished any other documents, literature, memorandum or prospectus.
 
(t)           Trading Activities.  The Buyer’s trading activities with respect
to the Company’s Common Stock shall be in compliance with all applicable federal
and state securities laws, rules and regulations and the rules and regulations
of the principal market on which the Company’s Common Stock is listed or
traded.  Neither the Buyer nor its affiliates has an open short position in the
Common Stock of the Company and, except as set forth below, the Buyer shall not,
and shall not cause any of its affiliates under common control with the Buyer,
to engage in any short sale as defined in any applicable SEC or Financial
Industry Regulatory Authority (FINRA) rules on any hedging transactions with
respect to the Common Stock until the earlier to occur of (i) the third
anniversary of the Closing Date and (ii) the Buyer(s) no longer own a principal
balance of the Notes.  Without limiting the foregoing, the Buyer agrees not to
engage in any naked short transactions in excess of the amount of shares owned
(or an offsetting long position) by the Buyer.

 
9

--------------------------------------------------------------------------------

 

(u)           Regulation FD.  Each Buyer acknowledges and agrees that all of the
information received by it in connection with the transactions contemplated by
this Agreement an the other Transactions is of a confidential nature and may be
regarded as material non-public information under Regulation FD promulgated by
the SEC and that such information has been furnished to the Buyer for the sole
purpose of enabling the Buyer to consider and evaluate an investment in the
Notes. The Buyer agrees that it will treat such information in a confidential
manner, will not use such information for any purpose other than evaluating an
investment in the Notes, will not, directly or indirectly, trade or permit the
Buyer’s agents, representatives or affiliates to trade in any securities of the
Company while in possession of such information and will not, directly or
indirectly, disclose or permit the Buyer’s agents, representatives or affiliates
to disclose any of such information without the Company’s prior written consent.
The Buyer shall make its agents, affiliates and representatives aware of the
confidential nature of the information contained herein and the terms of this
section including the Buyer’s agreement to not disclose such information, to not
trade in the Company’s securities while in the possession of such information
and to be responsible for any disclosure or other improper use of such
information by such agents, affiliates or representatives. Likewise, without the
Company’s prior written consent, the Buyer will not, directly or indirectly,
make any statements, public announcements or other release or provision of
information in any form to any trade publication, to the press or to any other
person or entity whose primary business is or includes the publication or
dissemination of information related to the transactions contemplated by this
Agreement.  In the event the Merger (or other business combination if such
transaction assumes a different corporate form) is not entered into, the Company
acknowledges that the information covered by this Section 2(u) will no longer be
deemed material, non public information under Regulation FD.
 
(v)           No Legal Advice from the Company.  Each Buyer acknowledges that it
had the opportunity to review this Agreement and the transactions contemplated
by this Agreement with its own legal counsel and investment and tax
advisors.  Each Buyer is relying solely on such Advisors and not on any
statements or representations of the Company or any of its representatives or
agents for legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction.
 
(w)           No Group Participation. Each Buyer and its affiliates is not a
member of any group, nor is any Buyer acting in concert with any other person,
including any other Buyer, with respect to its acquisition of the Notes, Bridge
Warrants or Bridge Warrant Shares (and the Conversion Warrants, Conversion
Warrant Shares or Conversion Shares).
 
(x)           Reliance.  Any information which the Buyer has heretofore
furnished or is furnishing herewith to the Company or any Broker is complete and
accurate and may be relied upon by the Company and any Broker in determining the
availability of an exemption from registration under federal and state
securities laws in connection with the offering of securities as described in
the Transmittal Letter.  The Buyer further represents and warrants that it will
notify and supply corrective information to the Company immediately upon the
occurrence of any change therein occurring prior to the Company’s issuance of
the Notes. Within five (5) days after receipt of a request from the Company or
any Broker, the Buyer will provide such information and deliver such documents
as may reasonably be necessary to comply with any and all laws and ordinances to
which the Company or any Broker is subject.
 
(y)           (For ERISA plan Buyers only).  The fiduciary of the ERISA plan
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities.  The Buyer fiduciary or Plan
(a) is responsible for the decision to invest in the Company; (b) is independent
of the Company or any of its affiliates; (c) is qualified to make such
investment decision; and (d) in making such decision, the Buyer fiduciary or
Plan has not relied primarily on any advice or recommendation of the Company or
any of its affiliates;

 
10

--------------------------------------------------------------------------------

 
 
(z)           [The Buyer should check the Office of Foreign Assets Control
(“OFAC”) website at http://www.treas.gov/ofac before making the following
representations.] The Buyer represents that the amounts invested by it in the
Company in the Notes were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals.  The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at http://www.treas.gov/ofac.  In addition, the programs administered by
OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists;
 
(aa)         To the best of the Buyer’s knowledge, none of: (1) the Buyer; (2)
any person controlling or controlled by the Buyer; (3) if the Buyer is a
privately-held entity, any person having a beneficial interest in the Buyer; or
(4) any person for whom the Buyer is acting as agent or nominee in connection
with this investment is a country, territory, individual or entity named on an
OFAC list, or a person or entity prohibited under the OFAC Programs.  Please be
advised that the Company may not accept any amounts from a prospective investor
if such prospective investor cannot make the representation set forth in the
preceding paragraph.  The Buyer agrees to promptly notify the Company should the
Buyer become aware of any change in the information set forth in these
representations.  The Buyer understands and acknowledges that, by law, the
Company may be obligated to “freeze the account” of the Buyer, either by
prohibiting additional subscriptions from the Buyer, declining any redemption
requests and/or segregating the assets in the account in compliance with
governmental regulations, and a Broker may also be required to report such
action and to disclose the Buyer’s identity to OFAC.  The Buyer further
acknowledges that the Company may, by written notice to the Buyer, suspend the
redemption rights, if any, of the Buyer if the Company reasonably deems it
necessary to do so to comply with anti-money laundering regulations applicable
to the Company or any Broker or any of the Company’s other service
providers.  These individuals include specially designated nationals, specially
designated narcotics traffickers and other parties subject to OFAC sanctions and
embargo programs;
 
(bb)        To the best of the Buyer’s knowledge, none of: (1) the Buyer; (2)
any person controlling or controlled by the Buyer; (3) if the Buyer is a
privately-held entity, any person having a beneficial interest in the Buyer; or
(4) any person for whom the Buyer is acting as agent or nominee in connection
with this investment is a senior foreign political figure2, or any immediate
family3 member or close associate4 of a senior foreign political figure, as such
terms are defined in the footnotes below; and



--------------------------------------------------------------------------------

1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.
 
2
A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

 
3
“Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.

 
4
A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.


 
11

--------------------------------------------------------------------------------

 
 
(cc)         If the Buyer is affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if the Buyer receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Buyer represents and warrants to the Company that: (1) the Foreign Bank has
a fixed address, other than solely an electronic address, in a country in which
the Foreign Bank is authorized to conduct banking activities; (2) the Foreign
Bank maintains operating records related to its banking activities; (3) the
Foreign Bank is subject to inspection by the banking authority that licensed the
Foreign Bank to conduct banking activities; and (4) the Foreign Bank does not
provide banking services to any other Foreign Bank that does not have a physical
presence in any country and that is not a regulated affiliate.
 
3.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company represents and warrants to each of the Buyers that:
 
(a)           Organization and Qualification.  The Company is a corporation duly
organized and validly existing in good standing under the laws of the State of
Nevada, and has the requisite corporate power to own its properties and to carry
on its business as now being conducted.  The Company is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect, as defined below.  The
Company has no subsidiaries.
 
(b)           Authorization, Enforcement, Compliance with Other
Instruments.  (i) The Company has the requisite corporate power and authority to
enter into and perform this Agreement and the Escrow Agreement and all other
documents necessary or desirable to effect the transactions contemplated hereby
(collectively the “Transaction Documents”) to which it is a party and to issue
the Notes, the Bridge Warrants and the Bridge Warrant Shares (and the Conversion
Warrants, the Conversion Warrant Shares and the Conversion Shares) in accordance
with the terms hereof and thereof, (ii) the execution and delivery of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Notes, the Bridge Warrants and the Bridge Warrant Shares (and
the Conversion Warrants, the Conversion Warrant Shares and the Conversion
Shares) and the reservation for issuance of the Bridge Warrant Shares issuable
upon exercise of the Bridge Warrants (and the Conversion Shares and the
Conversion Warrant Shares), have been duly authorized by the Company’s Board of
Directors and no further consent or authorization is required by the Company,
its Board of Directors or its stockholders, (iii) the Transaction Documents will
be duly executed and delivered by the Company, (iv) the Transaction Documents
when executed will constitute the valid and binding obligations of the Company
enforceable against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies.

 
12

--------------------------------------------------------------------------------

 
 
(c)           Capitalization.  The authorized capital stock of the Company
consists of 300,000,000 shares of Common Stock and 10,000,000 shares of
preferred stock, $0.001 par value per share (“Preferred Stock”).  As of the date
hereof, the Company has 85,000,018 shares of Common Stock issued and outstanding
(of which it is anticipated that 75,000,000 shares will be surrendered and
retired in connection with the Split-Off) and no shares of preferred stock
outstanding.  All of such outstanding shares have been duly authorized, validly
issued and are fully paid and nonassessable.  No shares of Common Stock are
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company.  As of the date of this
Agreement, (i) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company, or contracts, commitments, understandings or arrangements by which the
Company is or may become bound to issue additional shares of capital stock of
the Company or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company, (ii) there are no
outstanding debt securities and (iii) there are no agreements or arrangements
under which the Company is obligated to register the sale of any of their
securities under the Securities Act (except in connection with the Merger and
the PPO), and (iv) there are no outstanding registration statements and there
are no outstanding comment letters from the SEC or any other regulatory
agency.  There are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by the issuance of the Notes as
described in this Agreement.  The Notes, Bridge Warrants and Bridge Warrant
Shares (and the Conversion Warrants, Conversion Warrant Shares and Conversion
Shares) when issued, will be free and clear of all pledges, liens, encumbrances
and other restrictions (other than those arising under federal or state
securities laws as a result of the issuance of the Notes).  No co-sale right,
right of first refusal or other similar right exists with respect to the Notes,
Bridge Warrants and Bridge Warrant Shares (or the Conversion Warrants,
Conversion Warrant Shares and Conversion Shares) or the issuance and sale
thereof.  The issue and sale of the Notes, Bridge Warrants and Bridge Warrant
Shares (and the conversion Warrants, Conversion Warrant Shares and Conversion
Shares) will not result in a right of any holder of Company securities to adjust
the exercise, exchange or reset price under such securities.  The Company has
made available to the Buyer true and correct copies of the Company’s Amended and
Restated Articles of Incorporation, and as in effect on the date hereof (the
“Articles of Incorporation”), and the Company’s By-laws, as in effect on the
date hereof (the “By-laws”), and the terms of all securities exercisable for
Common Stock and the material rights of the holders thereof in respect thereto
other than stock options issued to employees and consultants.
 
(d)           Issuance of Securities.  The Notes are duly authorized and, upon
issuance in accordance with the terms hereof, shall be duly issued, fully paid
and nonassessable, are free from all taxes, liens and charges with respect to
the issue thereof.  The Bridge Warrant Shares (and the Conversion Warrant Shares
and Conversion Shares) have been duly authorized and reserved for issuance.  The
Bridge Warrant Shares, upon exercise of the Bridge Warrants, will be duly
issued, fully paid and nonassessable.  Upon conversion or exercise in accordance
with the Transaction Documents, the Conversion Shares and the Conversion Warrant
Shares will be duly issued, fully paid and nonassessable.

 
13

--------------------------------------------------------------------------------

 

(e)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby will not (i) result in a violation of the
Articles of Incorporation, any certificate of designations of any outstanding
series of preferred stock of the Company or the By-laws or (ii) violate or
conflict with, or result in a breach of any provision of,  or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company is a party, or result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and the rules and regulations of the OTC Bulletin Board (the
“OTCBB”) on which the Common Stock is quoted) applicable to the Company or by
which any property or asset of the Company is bound or affected except for those
which could not reasonably be expected to have a material adverse effect on the
assets, business, condition (financial or otherwise), results of operations or
future prospects of the Company (a “Material Adverse Effect”).  Except those
which could not reasonably be expected to have a Material Adverse Effect, the
Company is not in violation of any term of or in default under its Articles of
Incorporation or By-laws.  Except those which could not reasonably be expected
to have a Material Adverse Effect, the Company is not in violation of any term
of or in default under any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company.  The business of the Company is not being
conducted, and shall not be conducted in violation of any material law,
ordinance, or regulation of any governmental entity.  Except as specifically
contemplated by this Agreement and as required under the Securities Act and any
applicable state securities laws, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under or contemplated by this Agreement or the Escrow
Agreement in accordance with the terms hereof or thereof.  All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence have been obtained or effected on
or prior to the date hereof.  The Company is unaware of any facts or
circumstance, which might give rise to any of the foregoing.
 
(f)            SEC Filings; Financial Statements.  The Company has filed (and,
except for certain Current Reports on Form 8-K, has timely filed (subject to
12b-25 filings with respect to certain periodic filings)) all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) (all of the foregoing and all other
documents filed with the SEC prior to the date hereof and all exhibits included
therein and financial statements and schedules thereto and documents
incorporated by reference therein, being hereinafter referred to herein as the
“SEC Filings”).  The SEC Filings are available to the Buyers via the SEC’s EDGAR
system.  As of their respective dates, the SEC Filings complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the SEC promulgated thereunder, and none of the SEC Filings, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. As of their respective dates, the audited
financial statements of the Company included in the Company’s SEC Filings for
the period from inception on September 23, 2009, to October 31, 2009, and the
subsequent unaudited interim financial statements included in the Company’s SEC
Filings (collectively, the “Financial Statements”) complied as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto.  Such financial
statements were prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such Financial Statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements), and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  As of the date hereof, there are no outstanding or unresolved
comments in comment letters received from the staff of the SEC with respect to
any of the SEC Filings.  No other information provided by or on behalf of the
Company to the Buyer including, without limitation, information referred to in
this Agreement, contains any untrue statement of a material fact or omits to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

 
14

--------------------------------------------------------------------------------

 
 
(g)           Absence of Litigation.  There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending against or affecting the
Company or the Common Stock, wherein an unfavorable decision, ruling or finding
would (i) adversely affect the validity or enforceability of, or the authority
or ability of the Company to perform its obligations under, this Agreement or
any of the documents contemplated herein, or (ii) have a Material Adverse
Effect.
 
(h)           Acknowledgment Regarding Buyer’s Purchase of the Notes.  The
Company acknowledges and agrees that each Buyer is acting solely in the capacity
of an arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby.  The Company further acknowledges that each Buyer is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any advice given by such Buyer or any of their respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to such Buyer’s purchase of the Notes,
the Bridge Warrants or the Bridge Warrant Shares (and the Conversion Warrants,
the Conversion Warrant Shares or the Conversion Shares).  The Company further
represents to the Buyers that the Company’s decision to enter into this
Agreement has been based solely on the independent evaluation by the Company and
its representatives.
 
(i)            No General Solicitation.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Notes, the Bridge
Warrants or the Bridge Warrant Shares.
 
(j)            No Integrated Offering.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
Notes, the Bridge Warrants or the Bridge Warrant Shares under the Securities Act
or cause this offering of the Notes, the Bridge Warrants or the Bridge Warrant
Shares to be integrated with prior offerings by the Company for purposes of the
Securities Act.
 
 
15

--------------------------------------------------------------------------------

 
 
(k)           Employee Relations.  The Company is not involved in any labor
dispute nor, to the knowledge of the Company, is any such dispute
threatened.  None of the Company’s employees is a member of a union, and the
Company believes that its relations with its one employee are good.
 
(l)           Intellectual Property Rights.  The Company has no proprietary
intellectual property.  The Company has not received any notice of infringement
of, or conflict with, the asserted rights of others with respect to any
intellectual property that it utilizes.
 
(m)         Environmental Laws.
 
(i)           The Company has complied with all applicable Environmental Laws
(as defined below), except for violations of Environmental Laws that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect.  There is no pending or, to the
knowledge of the Company, threatened civil or criminal litigation, written
notice of violation, formal administrative proceeding, or investigation, inquiry
or information request, relating to any Environmental Law involving the Company,
except for litigation, notices of violations, formal administrative proceedings
or investigations, inquiries or information requests that, individually or in
the aggregate, have not had and would not reasonably be expected to have a
Material Adverse Effect.  For purposes of this Agreement, “Environmental Law”
means any federal, state or local law, statute, rule or regulation or the common
law relating to the environment or occupational health and safety, including
without limitation any statute, regulation, administrative decision or order
pertaining to (i) treatment, storage, disposal, generation and transportation of
industrial, toxic or hazardous materials or substances or solid or hazardous
waste; (ii) air, water and noise pollution; (iii) groundwater and soil
contamination; (iv) the release or threatened release into the environment of
industrial, toxic or hazardous materials or substances, or solid or hazardous
waste, including without limitation emissions, discharges, injections, spills,
escapes or dumping of pollutants, contaminants or chemicals; (v) the protection
of wild life, marine life and wetlands, including without limitation all
endangered and threatened species; (vi) storage tanks, vessels, containers,
abandoned or discarded barrels, and other closed receptacles; (vii) health and
safety of employees and other persons; and (viii) manufacturing, processing,
using, distributing, treating, storing, disposing, transporting or handling of
materials regulated under any law as pollutants, contaminants, toxic or
hazardous materials or substances or oil or petroleum products or solid or
hazardous waste.  As used above, the terms “release” and “environment” shall
have the meaning set forth in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”).
 
(ii)           To the knowledge of the Company there is no material
environmental liability with respect to any solid or hazardous waste transporter
or treatment, storage or disposal facility that has been used by the Company.
 
(iii)           The Company (i) has received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct its
business and (ii) is in compliance with all terms and conditions of any such
permit, license or approval.
 
(n)          Title.  The Company does not own or lease any real or personal
property.
 
(o)          Internal Accounting Controls.  The Company is in material
compliance with the provisions of the Sarbanes-Oxley Act of 2002 currently
applicable to the Company.  The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, and (iii) the
recorded amounts for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 
16

--------------------------------------------------------------------------------

 
 
(p)           No Material Adverse Breaches, etc.  Except as set forth in the SEC
Filings, the Company is not subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Company’s officers has or is expected in the future to have a
Material Adverse Effect.  Except as set forth in the SEC Filings, the Company is
not in breach of any contract or agreement which breach, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect.
 
(q)           Tax Status.  The Company has made and filed all federal and state
income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject and (unless and only to the extent that the
Company has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply.  There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.
 
(r)            Certain Transactions.  Except as set forth in the SEC Filings,
and except for arm’s length transactions pursuant to which the Company makes
payments in the ordinary course of business upon terms no less favorable than
the Company could obtain from third parties, none of the officers, directors, or
employees of the Company is presently a party to any transaction with the
Company (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
 
(s)           Rights of First Refusal.  The Company is not obligated to offer
the securities offered hereunder on a right of first refusal basis or otherwise
to any third parties including, but not limited to, current or former
stockholders of the Company, underwriters, brokers, agents or other third
parties.
 
(t)           Reliance.  The Company acknowledges that the Buyers are relying on
the representations and warranties made by the Company hereunder and that such
representations and warranties are a material inducement to the Buyer purchasing
the Notes.  The Company further acknowledges that without such representations
and warranties of the Company made hereunder, the Buyers would not enter into
this Agreement.
 
(u)           Brokers’ Fees.  The Company does not have any liability or
obligation to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement, except for the
payment of the Brokers’ Fee to the Brokers, as described above.

 
17

--------------------------------------------------------------------------------

 
 
4.           COVENANTS.
 
(a)           Best Efforts.  Each party shall use its best efforts timely to
satisfy each of the conditions to be satisfied by it as provided in Sections 5
and 6 of this Agreement.
 
(b)           Form D.  The Company agrees to file a Form D with respect to the
offer and sale of the Notes as required under Regulation D.  The Company shall,
on or before the Closing Date, take such action as the Company shall reasonably
determine is necessary to qualify the Notes, Bridge Warrants and Bridge Warrant
Shares (and the Conversion Warrants, Conversion Warrant Shares and Conversion
Shares), or obtain an exemption for the Notes, Bridge Warrants and Bridge
Warrant Shares (and the Conversion Warrants, Conversion Warrant Shares and
Conversion Shares) for sale to the Buyers at the Closing pursuant to this
Agreement under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of any such action so taken to the
Buyers on or prior to the Closing Date.
 
(c)           Reporting Status.  Until the date on which (A) the Buyer(s) shall
have sold all the Bridge Warrants and the Bridge Warrant Shares (and the
Conversion Warrants, Conversion Warrant Shares and Conversion Shares) and/or any
such warrants have expired unexercised and (B) none of the Notes are
outstanding, the Company shall file in a timely manner (or, with respect to Form
8-K reports, shall use its reasonable commercial efforts to file in a timely
manner) all reports required to be filed with the SEC pursuant to the Exchange
Act, and the regulations of the SEC thereunder, and the Company shall not
terminate its status as an issuer required to file reports under the Exchange
Act even if the Exchange Act or the rules and regulations thereunder would
otherwise permit such termination.
 
(d)           Use of Proceeds.  The Company shall use 100% of the net proceeds
from the sale of the Notes (deducting $120,000 payable to Navesink Capital
Advisors for consulting services, $10,000 payable to Michael Chorske for due
diligence on behalf of Navesink Capital Advisors, up to $100,000 payable to the
brokers as the Brokers’ Fee, $78,254.30 payable to Gottbetter & Partners, LLP
and fees payable to the Escrow Agent) to make the Bridge Loan to DataCom.  The
principal amount of the Bridge Loan shall equal to the gross proceeds from the
sale of the Notes.
 
(e)           Reservation of Shares.  The Company shall take all action
reasonably necessary to at all times have authorized, and reserved for the
purpose of issuance, that number of shares of Common Stock equal to equal to the
number of shares of Common Stock for which the Bridge Warrants are exercisable
from time to time based upon an exercise price (the “Exercise Price”) of $0.25
per share of Common Stock.
 
(f)           Listings or Quotation.  The Company shall use its best efforts to
maintain the listing or quotation of its Common Stock upon the OTC Bulletin
Board.
 
(g)           Corporate Existence.  So long as any of the Notes remain
outstanding, the Company shall not directly or indirectly consummate any merger,
reorganization, restructuring, reverse stock split consolidation, sale of all or
substantially all of the Company’s assets, enter into a change of control
transaction, or any similar transaction or related transactions (each such
transaction, an “Organizational Change”), other than the Stock Split, the Name
Change, the Split-Off, the PPO and the Merger, unless, prior to the consummation
of an Organizational Change, the Company obtains the written consent of each
Buyer.  In any such case, the Company will make appropriate provision with
respect to such holders’ rights and interests to insure that the provisions of
this Section 4(g) will thereafter be applicable to the Notes.  The provisions of
this Section 4(g) shall be inapplicable with respect to any Organizational
Change, including the Stock Split the Name Change, the Split-Off, and the PPO,
effected in connection with the Merger.

 
18

--------------------------------------------------------------------------------

 
 
(h)           Resales absent Effective Registration Statement.  Each of the
Buyers understands and acknowledges that (i) this Agreement and the agreements
contemplated hereby may require the Company to issue and deliver Bridge Warrant
Shares (and the Conversion Shares or Conversion Warrant Shares) to the Buyers
with legends restricting their transferability under the Securities Act, and
(ii) it is aware that resales of such Bridge Warrant Shares (or Conversion
Shares or Conversion Warrant Shares) may not be made unless, at the time of
resale, there is an effective registration statement under the Securities Act
covering such Buyer’s resale(s) or an applicable exemption from registration.
 
(i)            Issuance of Bridge Warrants.  Concurrently upon the closing of
the Merger (or such other business combination if such a transaction assumes a
different corporate form), the Company will issue to the Buyer(s) the Bridge
Warrants. The Bridge Warrants shall be substantially in the form attached as
Exhibit C to this Agreement. The Bridge Warrants issued to a Buyer shall be to
purchase one (1) share of Company Common Stock for each $0.25 of principal
amount of the Notes purchased by a Buyer, assuming that the PPO offering price
of the Units is $0.25 per Unit or greater. If the PPO offering price per share
of Unit offered is less than $0.25 per Unit (“Re-Set Offering Price”), then the
number of Bridge Warrant Shares shall increase to equal the aggregate principal
amount of the Notes purchased by the Buyer divided by Re-Set Offering Price. In
the event that the Merger or other business combination with DataCom does not
close, upon the closing of any subsequent business combination by the Company
with an operating company Buyer shall be entitled to receive warrants that as
nearly as practicable reproduce the terms of the Bridge Warrants and fairly
protect the rights of the Buyer under this Agreement relating thereto in
accordance with the basic intent and principles of such provisions, as
determined by the Company's Board of Directors in good faith and subject to
applicable law.
 
(j)            Disclosure of Information in Form 8-K.  Company will disclose in
a Form 8-K filed with the SEC within 4 business days of closing the Merger (or
business combination if such transaction assumes a different corporate form) all
of the confidential information provided to Buyers as described in Section 2(u)
of this Agreement so that Buyers will not be privy to any confidential
information not made generally available to the public (it being understood that
information not disclosed in the Form 8-K filing will no longer be deemed
material non-public information under Regulation FD).


5.           CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Notes to the
Buyer(s) at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion:
 
 
19

--------------------------------------------------------------------------------

 
 
(a)           Each Buyer shall have executed this Agreement and completed and
executed the Accredited Investor Certification and the Investor Profile and
delivered them to the Company.
 
(b)           The Buyer(s) shall have delivered to the Escrow Agent the Purchase
Price for Notes in respective amounts as set forth on the signature pages
affixed hereto and the Escrow Agent shall have delivered the net proceeds to the
Company by wire transfer of immediately available U.S. funds pursuant to the
wire instructions provided by the Company.
 
(c)           The representations and warranties of the Buyer(s) contained in
this Agreement shall be true and correct in all material respects as of the date
when made and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date), and the
Buyer(s) shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Buyer(s) at or prior to the Closing
Date.
 
6.           CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.
 
(a)          The obligation of the Buyer(s) hereunder to purchase the Notes at
the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions:
 
(i)           The Company shall have entered into a security agreement of even
date herewith substantially in the form attached as Exhibit D to this Agreement
(the “Company Security Agreement”) with Gottbetter & Partners, LLP, as
collateral agent (the “Collateral Agent”), pursuant to which the Company shall
have granted and conveyed to the Buyers a first priority security interest in
all of the tangible and intangible assets of the Company relating to DataCom or
the Transactions (including the Bridge Loan Agreement, the DataCom Note, the
DataCom Pledge Agreement and the DataCom Security Agreement (each as defined
below)), now owned or hereafter acquired by the Company, as security for the
full and timely repayment of the Notes in accordance with the terms of the
Notes.
 
(ii)           DataCom shall have executed and delivered to the Company a bridge
loan agreement, substantially in the form attached as Exhibit E to this
Agreement (the “Bridge Loan Agreement”) and a secured promissory note
substantially in the form attached to the Bridge Loan Agreement (the “DataCom
Note”) in the face amount of $1,000,000, each of even date herewith.
 
(iii)          Those stockholders of DataCom listed on Schedule 1 to the DataCom
Pledge Agreement (defined below) (the “Pledgors”) beneficially owning in the
aggregate 6,332,042 shares of the capital stock of DataCom the “DataCom Control
Shares”) shall have entered into a pledge and escrow agreement of even date
herewith, substantially in the form attached as Exhibit F to this Agreement (the
“DataCom Pledge Agreement”) with the Company and the Collateral Agent, pursuant
to which the Pledgors shall have pledged to, and deposited with, the Collateral
Agent the DataCom Control Shares, for the benefit of the Buyers", as security
for the full and timely repayment of the Notes.
 
(iv)         DataCom shall have entered into a security agreement of even date
herewith substantially in the form attached as Exhibit G to this Agreement (the
“DataCom Security Agreement”) with the Company, pursuant to which DataCom shall
have granted and conveyed to the Collateral Agent, for the benefit of the
Buyers, a first priority security interest in all of the tangible and intangible
assets of Borrower now owned or hereafter acquired by Borrower, as security for
the full and timely repayment of the Convertible Notes in accordance with the
terms of the Convertible Notes.

 
20

--------------------------------------------------------------------------------

 
 
(v)           The representations and warranties of the Company contained in
this Agreement shall be true and correct in all material respects (except to the
extent that any of such representations and warranties is already qualified as
to materiality in Section 3 above, in which case, such representations and
warranties shall be true and correct without further qualification) as of the
date when made and as of the Closing Date as though made at that time (except
for representations and warranties that speak as of a specific date) and the
Company shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Company at or prior to the Closing
Date.  The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
purchase and sale of the Notes, all of which shall be in full force and
effect.  The Buyers shall have received a certificate, executed by the President
of the Company, dated as of the Closing Date, to the foregoing effect and as to
such other matters as may be reasonably requested by the Buyers, including,
without limitation, an update as of the Closing Date regarding the
representation contained in Section 3(c) above.
 
(vi)         The Company shall have executed and delivered to the Buyers the
Notes in the respective amounts set forth on the Buyer Counterpart Signature
Pages affixed hereto and the Disbursement of Funds Memorandum.
 
(vii)        The Company shall have reserved out of its authorized and unissued
Common Stock, solely for the purpose of effecting the exercise of the Bridge
Warrants, sufficient shares of Common Stock to effect the exercise of the Bridge
Warrants.
 
(viii)       The Company shall have delivered to the Buyers a certificate,
executed on behalf of the Company by its Secretary, dated as of the Closing
Date, certifying the resolutions adopted by the Board of Directors of the
Company approving the transactions contemplated by this Agreement and the
issuance of the Notes, the Bridge Warrants, the Conversion Shares, the
Conversion Warrants and the Conversion Warrant Shares, certifying the current
versions of the Articles of Incorporation and By-laws of the Company and
certifying as to the signatures and authority of persons signing this Agreement
on behalf of the Company.  The foregoing certificate shall only be required to
be delivered on the first Closing Date, unless any information contained in the
certificate has changed.
 
(ix)          The Buyer(s) shall have received opinions from the Company’s and
DataCom’s legal counsels, dated as of the Closing Date, in substantially the
forms of Exhibits H-1 and H-2 attached hereto.
 
(x)           DataCom and the Pledgors shall have performed and complied in all
material respects with all agreements, covenants and conditions to closing
required to be performed and complied by it or them under the Bridge Loan
Agreement, the DataCom Note, the DataCom Pledge Agreement and the DataCom
Security Agreement, unless such agreements, covenants and conditions have been
waived by the Company.

 
21

--------------------------------------------------------------------------------

 
 
(b)           INDEMNIFICATION OF BUYERS. In consideration of the Buyer’s
execution and delivery of this Agreement and acquiring the Notes, the Bridge
Warrants and the Bridge Warrant Shares (and the Conversion Warrants, the
Conversion Warrant Shares and the Conversion Shares) hereunder, and in addition
to all of the Company’s other obligations under this Agreement, the Company
shall defend, protect, indemnify and hold harmless the Buyer(s) and each other
holder of the Notes, the Bridge Warrants and the Bridge Warrant Shares (and the
Conversion Warrants, the Conversion Warrant Shares and the Conversion Shares),
and all of their officers, directors, employees and agents (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Buyer Indemnitees”) from and against any and
all actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Buyer Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by the Buyer
Indemnitees or any of them as a result of, or arising out of, or relating to (a)
any material breach of any covenant, agreement or obligation of the Company
contained in this Agreement, or (b) any cause of action, suit or claim brought
or made against such Buyer Indemnitee and arising out of or resulting from the
execution, delivery, performance or enforcement of this Agreement by any of the
Buyer Indemnitees.  To the extent that the foregoing undertaking by the Company
may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities, which is permissible under applicable law.
 
(c)           AUTHORITY OF COLLATERAL AGENT.  Each Buyer hereby irrevocably
appoints, designates and authorizes the Collateral Agent to take such action on
its behalf under the provisions of the Company Security Agreement, the DataCom
Pledge Agreement and the DataCom Security Agreement (collectively, the
“Collateral Agreements”) and to exercise such powers and perform such duties as
are expressly delegated to it by the terms of the Collateral Agreements,
together with such powers as are reasonably incidental thereto, and grants and
affirms the immunities and indemnities provided to the Collateral Agent Related
Persons (as defined below) and its affiliates in each of the Collateral
Agreements.  Notwithstanding any provision to the contrary contained elsewhere
in this Agreement or in any of the Collateral Agreements, the Collateral Agent
shall not have any duties or responsibilities, except those expressly set forth
in the Collateral Agreements, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any of the Collateral Agreements or otherwise exist against the
Collateral Agent. Each Buyer acknowledges that none of the Collateral Agent
Related Persons has made any representation or warranty to it, and that no act
by the Collateral Agent hereinafter taken, including any review of the affairs
of the Company or DataCom, shall be deemed to constitute any representation or
warranty by any Collateral Agent-Related Person to any Buyer.  Each Buyer
represents to the Collateral Agent that it has, independently and without
reliance upon any Collateral Agent-Related Person and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Company and DataCom and made its own
decision to enter into this Agreement and to invest in the Notes.  Each Buyer
also represents that it will, independently and without reliance upon any
Collateral Agent-Related Person and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Transaction Documents, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
financial and other condition and creditworthiness of the Company and
DataCom.  Except for notices, reports and other documents expressly herein
required to be furnished to the Buyers by the Collateral Agent, the Collateral
Agent shall not have any duty or responsibility to provide any Buyer with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of the Company which
may come into the possession of any of the Collateral Agent Related
Persons.   “Collateral Agent Related Persons” means the Collateral Agent and any
successor agent arising hereunder, together with their respective affiliates,
and the officers, directors, employees, agents and attorneys-in-fact of such
persons and affiliates.

 
22

--------------------------------------------------------------------------------

 
 
7.           “PIGGYBACK” REGISTRATION RIGHTS.
 
(a)           Piggyback Registration. If the Company shall determine to register
for sale for cash any of its Common Stock, for its own account or for the
account of others (other than the any of the Buyers), other than (i) a
registration relating solely to employee benefit plans or securities issued or
issuable to employees, consultants (to the extent the securities owned or to be
owned by such consultants could be registered on Form S-8) or any of their
family members (including a registration on Form S-8) or (ii) a registration
relating solely to a Securities Act Rule 145 transaction or a registration on
Form S-4 in connection with a merger, acquisition, divestiture, reorganization
or similar event, the Company shall promptly give to each of the Buyers written
notice thereof (and in no event shall such notice be given less than 20 calendar
days prior to the filing of such registration statement), and shall include as a
piggyback registration (the “Piggyback Registration”) all of the Bridge Warrant
Shares (together, the “Shares”) specified in a written request delivered by each
of the Buyers to the Company within 10 calendar days after receipt of such
written notice from the Company. However, the Company may, without the consent
of the Buyers, withdraw such registration statement prior to its becoming
effective if the Company or such other stockholders have elected to abandon the
proposal to register the securities proposed to be registered thereby.  In the
event that the SEC limits the number of shares of Common Stock that may be sold
in such registration statement, the Company may scale back from the registration
statement such number of Shares on a pro-rata basis.  In such event, the Company
shall give the Buyers prompt notice of the number of Shares excluded therein.
 
(b)           Underwriting.  If a Piggyback Registration is for a registered
public offering that is to be made by an underwriting, the Company shall so
advise the Buyers of the Shares eligible for inclusion in such registration
statement pursuant to Section 7(a).  In that event, the right of any Buyer to
Piggyback Registration shall be conditioned upon such Buyer’s participation in
such underwriting and the inclusion of such Buyer’s Shares in the underwriting
to the extent provided herein. The Buyer proposing to sell any of his Shares
through such underwriting shall (together with the Company and any other
stockholders of the Company selling their securities through such underwriting)
enter into an underwriting agreement in customary form with the underwriter
selected for such underwriting by the Company or the selling stockholders, as
applicable.  Notwithstanding any other provision of this Section, if the
underwriter or the Company determines that marketing factors require a
limitation on the number of shares of Common Stock or the amount of other
securities to be underwritten, the underwriter may exclude some or all Shares
from such registration and underwriting.  The Company shall so advise the Buyer
(unless the Buyer failed to timely elect to include his Shares through such
underwriting or has indicated to the Company his decision not to do so), and
indicate to such Buyer the number of Shares that may be included in the
registration and underwriting, if any. The number of Shares to be included in
such registration and underwriting shall be allocated among all of the Buyers as
follows:

 
23

--------------------------------------------------------------------------------

 
 
(i)            If the Piggyback Registration was initiated by the Company, the
number of shares that may be included in the registration and underwriting shall
be allocated first to the Company and then, subject to obligations and
commitments existing as of the date hereof, to all selling stockholders,
including the Buyers, who have requested to sell in the registration on a pro
rata basis according to the number of shares requested to be included therein;
and


(ii)           If the Piggyback Registration was initiated by the exercise of
demand registration rights by a stockholder or stockholders of the Company
(other than the any of the Buyers), then the number of shares that may be
included in the registration and underwriting shall be allocated first to such
selling stockholders who exercised such demand and then, subject to obligations
and commitments existing as of the date hereof, to all other selling
stockholders, including the Buyers, who have requested to sell in the
registration on a pro rata basis according to the number of shares requested to
be included therein.
 
8.           CONFLICT WAIVER
 
The Buyers hereby acknowledge that the Collateral Agent is counsel to the
Company in connection with the transactions contemplated and referred to
herein.  The Buyers agree that in the event of any dispute arising in connection
with this Agreement, the Pledge Agreement or otherwise in connection with any
transaction or agreement contemplated and referred herein, the Collateral Agent
shall be permitted to continue to represent the Company, and the Buyers will not
seek to disqualify such counsel and waive any objection the Buyers might have
with respect to the Collateral Agent acting as the Collateral Agent pursuant to
this Agreement and the Pledge Agreement.
 
9.           GOVERNING LAW: MISCELLANEOUS.
 
(a)           Governing Law.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of New York without regard
to the principles of conflict of laws.  The parties further agree that any
action between them shall be heard exclusively in federal or state court sitting
in the New York County, New York, and expressly consent to the jurisdiction and
venue of the Supreme Court of New York, sitting in New York County and the
United States District Court for the Southern District of New York for the
adjudication of any civil action asserted pursuant to this paragraph.
 
(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party.  In the event any signature page is
delivered by facsimile transmission, the party using such means of delivery
shall cause four (4) additional original executed signature pages to be
physically delivered to the other party within five (5) days of the execution
and delivery hereof.
 
(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 
24

--------------------------------------------------------------------------------

 
 
(d)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e)           Entire Agreement, Amendments.  This Agreement supersedes all other
prior oral or written agreements between the Buyer(s), the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein (including any term sheet), and this Agreement and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor any Buyer
makes any representation, warranty, covenant or undertaking with respect to such
matters.  No provision of this Agreement may be waived or amended other than by
an instrument in writing signed by the party to be charged with enforcement.
 
(f)           Notices.  Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered (i) upon receipt, when
delivered personally; (ii) upon confirmation of receipt, when sent by facsimile;
(iii) upon receipt when sent by U.S. certified mail, return receipt requested,
or (iv) one (1) day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same.  The addresses and facsimile numbers for such communications shall be:
 
If to the Company, to:
Cahaba Pharmaceuticals, Inc.
 
517 NW 8 Terrace
 
Cape Coral, FL 33993
 
Attention:   Kenneth Spiegeland, CEO
 
Facsimile:   (239) 628-4591
   
With a copy to:
Gottbetter & Partners, LLP
 
488 Madison Avenue, 12th Floor
 
New York, New York  10022
 
Attention:    Adam S. Gottbetter, Esq.
 
Telephone:  (212) 400-6900
 
Facsimile:    (212) 400-6901

 
If to the Buyer(s), to its address and facsimile number set forth on the Buyer
Counterpart Signature Page affixed hereto.  Each party shall provide five (5)
days’ prior written notice to the other party of any change in address or
facsimile number.
 
(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
assigns.  Neither the Company nor any Buyer shall assign this Agreement or any
rights or obligations hereunder without the prior written consent of the other
party hereto.
 
(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 
25

--------------------------------------------------------------------------------

 
 
(i)            Survival.  Unless this Agreement is terminated under Section
9(l), the representations and warranties of the Company and the Buyer(s)
contained in Sections 2 and 3, the agreements and covenants set forth in
Sections 4, 5 and 9, and the indemnification provisions set forth in Section 6,
shall survive the Closing for a period of two (2) years following the date on
which the Notes are repaid in full.  The Buyer(s) shall be responsible only for
its own representations, warranties, agreements and covenants hereunder.
 
(j)            Publicity.  The Company shall have the right to approve, before
issuance any press release or any other public statement with respect to the
transactions contemplated hereby made by any other party; and the Company shall
be entitled, without the prior approval of any Buyer, to issue any press release
or other public disclosure with respect to such transactions required under
applicable securities or other laws or regulations or as it iotherwise deems
appropriate.
 
(k)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
(l)            Termination.  In the event that the Closing shall not have
occurred with respect to the Buyers on or before five (5) business days from the
date hereof due to the Company’s or the Buyer’s failure to satisfy the
conditions set forth in Sections 5 and 6 above (and the non-breaching party’s
failure to waive such unsatisfied condition(s)), the non-breaching party shall
have the option to terminate this Agreement with respect to such breaching party
at the close of business on such date without liability of any party to any
other party.
 
(m)          No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
(n)           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Buyer and
the Company will be entitled to specific performance under this Agreement.  The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agree to waive in any action for specific performance of any
such obligation the defense that a remedy at law would be adequate.

 
26

--------------------------------------------------------------------------------

 
 
(o)           ANTI MONEY LAUNDERING REQUIREMENTS
 
The USA PATRIOT Act
 
What is money
laundering?
 
How big is the problem
and why is it important?
         
The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad.  The Act imposes new anti-money laundering
requirements on brokerage firms and financial institutions.  Since April 24,
2002 all brokerage firms have been required to have new, comprehensive
anti-money laundering programs.
 
Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities.  Money
laundering occurs in connection with a wide variety of crimes, including illegal
arms sales, drug trafficking, robbery, fraud, racketeering, and terrorism.
 
The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets.  According to the U.S.
State Department, one recent estimate puts the amount of worldwide money
laundering activity at $1 trillion a year.
         
To help you understand theses efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.
  
 
  
 



What are we required to do to eliminate money laundering?
     
Under new rules required by the USA PATRIOT Act, our anti-money laundering
program must designate a special compliance officer, set up employee training,
conduct independent audits, and establish policies and procedures to detect and
report suspicious transaction and ensure compliance with the new laws.
 
As part of our required program, we may ask you to provide various
identification documents or other information.  Until you provide the
information or documents we need, we may not be able to effect any transactions
for you.

 
(p)           Expenses.  The Company acknowledges and agrees that it will pay
$10,000 of Buyers’ legal fees and that Buyers shall deduct such amount from the
proceeds wired to the Escrow Agent.


[REMAINDER PAGE INTENTIONALLY LEFT BLANK]

 
27

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Buyers and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.



 
COMPANY:
 
Cahaba Pharmaceuticals, Inc.
     
By: 
   
Name:  Kenneth Spiegeland
 
Title:    Chief Executive Officer



 
BUYERS:
     
The Buyers executing the Signature Page in the form attached hereto as Annex A
and delivering the same to the Company or its agents shall be deemed to have
executed this Agreement and agreed to the terms hereof.



[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 
28

--------------------------------------------------------------------------------

 

Annex A


Securities Purchase Agreement
Buyer Counterpart Signature Page


The undersigned, desiring to: (i) enter into the Securities Purchase Agreement
dated as of February ___5, 2011 (the “Agreement”), between the undersigned,
Cahaba Pharmaceuticals, Inc., a Nevada corporation (the “Company”), and the
other parties thereto, in or substantially in the form furnished to the
undersigned and (ii) purchase the Notes of the Company as set forth below,
hereby agrees to purchase such Notes from the Company and further agrees to join
the Agreement as a party thereto, with all the rights and privileges
appertaining thereto, and to be bound in all respects by the terms and
conditions thereof.  The undersigned specifically acknowledges having read the
representations section in the Agreement entitled “Buyer’s Representations and
Warranties,” and hereby represent that the statements contained therein are
complete and accurate with respect to the undersigned as a Buyer.


The Buyer hereby elects to purchase $____________ Notes (to be completed by the
Buyer) under the Securities Purchase Agreement.


Name of Buyer:
 
If an entity:
 
Print Name of Entity:
         
By: 
   
Name:
 
Title:



If an individual:
   
Print Name:  
 



Signature: 
   
All Buyers:
 
Address:
         



Telephone No.:
     
Facsimile No.:
     
Email Address: 
 




--------------------------------------------------------------------------------

5 Will reflect the Closing Date. Not to be completed by Buyer.

 
29

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
SCHEDULE OF BUYERS


Name
 
Amount of Subscription
                             


 
 

--------------------------------------------------------------------------------

 

CAHABA PHARMACEUTICALS, INC.
ACCREDITED INVESTOR CERTIFICATION


For Individual Investors Only
(all Individual Investors must INITIAL where appropriate):


Initial _______
I have a net worth of at least $1 million either individually or through
aggregating my individual holdings and those in which I have a joint, community
property or other similar shared ownership interest with my spouse. The net
value of an individual’s primary residence must be excluded from the calculation
of “net worth” for purposes of this calculation.

 
Initial _______
I have had an annual gross income for the past two years of at least $200,000
(or $300,000 jointly with my spouse) and expect my income (or joint income, as
appropriate) to reach the same level in the current year.

 
Initial _______
I am a director or executive officer of Cahaba Pharmaceuticals, Inc..

 
For Non-Individual Investors
(all Non-Individual Investors must INITIAL where appropriate):


Initial _______
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that is 100% owned by persons who meet at least one of
the criteria for Individual Investors set forth above.

 
Initial _______
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that has total assets of at least $5 million and was
not formed for the purpose of investing the Company.

 
Initial _______
The investor certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
advisor.

 
Initial _______
The investor certifies that it is an employee benefit plan whose total assets
exceed $5,000,000 as of the date of this Agreement.

 
Initial _______
The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet at lease one of the
criteria for Individual Investors.

 
Initial _______
The investor certifies that it is a U.S. bank, U.S. savings and loan association
or other similar U.S. institution acting in its individual or fiduciary
capacity.

 
Initial _______
The undersigned certifies that it is a broker-dealer registered pursuant to §15
of the Securities Exchange Act of 1934.

 
Initial _______
The investor certifies that it is an organization described in §501(c)(3) of the
Internal Revenue Code with total assets exceeding $5,000,000 and not formed for
the specific purpose of investing in the Company.

 
Initial _______
The investor certifies that it is a trust with total assets of at least
$5,000,000, not formed for the specific purpose of investing in the Company, and
whose purchase is directed by a person with such knowledge and experience in
financial and business matters that such person is capable of evaluating the
merits and risks of the prospective investment.

 
Initial _______
The investor certifies that it is a plan established and maintained by a state
or its political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of $5,000,000.

 
Initial _______
The investor certifies that it is an insurance company as defined in §2(13) of
the Securities Act of 1933, or a registered investment company.

 
 
 

--------------------------------------------------------------------------------

 
 
CAHABA PHARMACEUTICALS, INC.
Investor Profile
(Must be completed by Investor)
 
Section A - Personal Investor Information
 
Investor Name(s): 
 

 
Individual executing Profile or Trustee: 
 

 
Social Security Numbers / Federal I.D. Number: 
 



Date of Birth:
   
Marital Status:
 
Joint Party Date of Birth: 
   
Investment Experience (Years): 
 
Annual Income:
   
Liquid Net Worth:
 
Net Worth:
       



Tax Bracket:                _____ 15% or below               _____ 25% -
27.5%               _____ Over 27.5%
 
Home Street Address: 
 

 
Home City, State & Zip Code:
   

 
Home Phone: _____________________    Home Fax: ______________________    Home
Email: _____________________ 
 
Employer: 
 

 
Employer Street Address: 
 

 
Employer City, State & Zip Code:
 

 
Bus. Phone: _______________________    Bus. Fax: _______________________    Bus.
Email: _____________________   
 
Type of Business: 
 

 
Outside Broker/Dealer: 
 



Section B – Certificate Delivery Instructions
 
____ Please deliver certificate to the Employer Address listed in Section A.
 
____ Please deliver certificate to the Home Address listed in Section A.
 
____ Please deliver certificate to the following address:
______________________________________


Section C – Form of Payment – Check or Wire Transfer


____ Check payable to CSC Trust Company of Delaware, as Escrow Agent for Cahaba
Pharmaceuticals, Inc., Escrow Account #79-1525.
____ Wire funds from my outside account according to Section 1(a) of the
Securities Purchase Agreement.
____ The funds for this investment are rolled over, tax deferred from __________
within the allowed 60 day window.
Please check if you are a FINRA member or affiliate of a FINRA member firm: ____





     
Investor Signature
  
Date

 
 
 

--------------------------------------------------------------------------------

 

ANTI-MONEY LAUNDERING INFORMATION FORM
(Please fill out and return with requested documentation.)


The following is required in accordance with the AML provision of the USA
PATRIOT ACT.


INVESTOR NAME:
     
LEGAL ADDRESS:
           
SS# or TAX ID#
of INVESTOR:
 



IDENTIFICATION, DOCUMENTATION AND SOURCE OF FUNDS:


1.
Please submit a copy of a non-expired identification for the authorized
signatory(ies) on the investment documents, showing name, date of birth and
signature:



Current Driver’s License
or
Valid Passport
or
Identity Card

(Circle one or more)
 
2.
If the Investor is a corporation, please submit the following corporate
documents:

(i) Articles of Incorporation (or similar); (ii) Corporate Resolution granting
authority to signatory(ies) and designating that they are permitted to make the
proposed investment.


3.
Please advise where the funds were derived from to make the proposed investment:



Investments
Savings
Proceeds of Sale
Other ____________

(Circle one or more)


Signature:
         
Print Name: 
   

 
Title (if applicable): 
   

 
Date: 
   

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Form of Escrow Agreement

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


Form of Note

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


Form of Bridge Warrant

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


Form of Company Security Agreement

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


Form of Bridge Loan Agreement

 
 

--------------------------------------------------------------------------------

 

EXHIBIT F


Form of DataCom Pledge Agreement

 
 

--------------------------------------------------------------------------------

 

EXHIBIT G


Form of DataCom Security Agreement

 
 

--------------------------------------------------------------------------------

 

EXHIBIT H-1


Form of Legal Opinion of Company’s Counsel

 
 

--------------------------------------------------------------------------------

 

EXHIBIT H-2


Form of Legal Opinion of DataCom’s Counsel


 
 

--------------------------------------------------------------------------------

 